IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


DONALD HARRIS,                                 : No. 24 EM 2015
                                               :
                         Petitioner            :
                                               :
                                               :
             v.                                :
                                               :
                                               :
COURT OF COMMON PLEAS                          :
PHILADELPHIA COUNTY,                           :
                                               :
                         Respondent            :


                                            ORDER


PER CURIAM
      AND NOW, this 29th day of May, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.

      Docket entries indicate that the Court of Common Pleas of Philadelphia County

has acted in compliance with the Superior Court’s April 10, 2010 remand order. See

Commonwealth        v.    Harris,     CP-51-CR-0902871-2003   (orders   dated   3/15/2011;

4/23/2012; and 7/23/2012).